DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Status of Claims

Claims 1-8 and 17-27 are pending in this Office Action.
Claims 9-16 are cancelled.
Claims 21-27 are newly added.
Drawings




The objection to the drawings for Figure 7A is withdrawn in light of Applicant made the correction. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Claim Interpretation





The Applicant acknowledges that none of the pending claims in this application should be interpreted as invoking 35 U.S.C. 112(f).  Therefore, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim Rejections - 35 USC § 112














The rejection of claim 1 and thus claims 2-8 by way dependence under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment.  


Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1 -4, 17-19, 21-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Huaiyu Meng et al. (WO 2020/191217 A1) hereinafter “Meng” in view of Xiang Liu et al., (CA 2952102 C) hereinafter “Liu” and further in view of Jeffrey Shainline et al., (US 2018/0211158 A1) hereinafter “Shainline”.  
Regarding claim 1, Meng disclose a photonic processor, comprising (Meng: Figs. 41, 18-21, system 4000, 4100, ¶¶ [00753]- [00757]):
a device configured to perform matrix-matrix multiplication, comprising (Meng: Figs. 41, 18-21, 4114 configured to perform matrix by matrix multiplication 4116a – 4116d and 4118a – 4118d, ¶¶ [00753]- [00757]): 
a multiplexer configured to multiplex, using at least one photonic degree of freedom, multiple encoded optical signals into a multiplexed optical signal (Meng: Figs. 41, 21A/B,  multiplexer 4110 and 4136, combining wavelengths λ1 – λ2 and wavelengths λ1 – λ2 using wavelength as photonic degree of freedom, multiple input 4102, 4106, 4124, 4126 value are encoded on respective optical signals carried by the optical waveguide and carried by multiplexed optical signal, ¶¶ [00752]- [00757], [00649], [00650]); 
a detector coupled to an output of an optical path including the multiplexer (Meng: Figs. 41, 21A/B, detectors 4122b & 4122a are coupled to output of optical path 4120a/b includes the path of multiplexer 4112 and 4138  the optical path v1 λ1 , v2 λ2 , v3 λ3, and v4 λ4 through multiplication modules, ¶¶ [00752]- [00758], [00637], [00638]), wherein the detector is configured to generate a first current based on the multiplexed optical signal (Meng: Figs. 41, 21A/B, the output of the detectors 4122b & 4122a, in some embodiment the photodetectors may be included in the matrix multiplication modules 1806A-D, these detectors generate at the output line 1810A and 1810B ¶¶ [00752]- [00758], [00637], [00638]); and 
coupled to an output of the detector and configured to generate a second current by modulating the first current (Meng: Figs. 41, 21A/B, the output of the detectors 4122b & 4122a, in some embodiment the photodetectors may be included in the matrix multiplication modules 1806A-D, these detectors generate at the output line 1810A and the output of Summation 1808 is the second current isum generated by the input first currents i.e., 1810A and 1810B, ¶¶ [00752]- [00758], [00637], [00638]).
Meng does not expressly disclose using at least one photonic degree of freedom, and a modulator coupled to an output of the detector and configured to generate a second current by modulating the first current.
However, Liu disclose a modulator coupled to an output of the detector and configured to generate a second current by modulating the first current (Liu: Fig.4, PD 418 generates first current, UC 411 (upconverter) modulates the analog signal (based first current) converting the baseband signal back to RF I/Q modulated signal, based on first current the PD 418, ¶¶ [0060]- [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Meng to include a modulator coupled to an output of the detector and configured to generate a second current by modulating the first current as taught by Liu because the second modulator would be needed for upconverting the BB back to the original RF band to provide an RF signal that is suitable for transmission to mobile station via the antenna. See Liu paragraph [0063] & See MPEP 2143.I (A-D).
Although the combination of Meng as above disclose photonic multi-structures for transmission in wavelength or frequency domain however, Meng does not refer to as at least one of the photonic degrees of freedom.  
However, Shainline disclose multiplexing, using at least one photonic degree of freedom (Shainline: Fig. 5, 12, 14, optoelectronic hardware platform is dynamic network which utilizes components with reconfigurable photonic waveguide that allows efficient access to photonic degrees of freedom i.e., frequency, polarization, intensity, mode index, and flexible multiplexing, ¶¶ [0107]- [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Meng so that it can include multiplexing technique, using at least one photonic degree of freedom as taught by Shainline because when the photonic network is modified to be flexible and  dynamically reconfigurable to access photonic degrees of freedom (i.e., frequency, polarization,  wavelength, mode etc..) which can achieve complex functionality,  See Shainline paragraph [0109] & See MPEP 2143.I (A-D).
Regarding claim 17, is rejected in the same as claim 1. The first and second numeric values is interpreted as first and second current as shown in claim 1. 
Regarding claim 24, is rejected in the same as claim 1. The demultiplexer is taught in the same embodiment of Fig. 41 of Meng as shown in claim 1. 
Regarding claim 2, the combination of Meng discloses the photonic processor of claim 1, wherein the at least one photonic degree of freedom is one of a selection of wavelength, frequency, or polarization (Shainline teaches: photonic degrees of freedom i.e., frequency, polarization, intensity, mode index, and flexible multiplexing, ¶¶ [0107]- [0109]).
Regarding claim 18, is interpreted and rejected the same as claim 2. 
Regarding claim 25, is interpreted and rejected the same as claim 2. 

Regarding claim 3, the combination of Meng discloses the photonic processor of claim 1, further comprising a demultiplexer configured to demultiplex the multiplexed optical signal (Meng: Figs. 41, multiplexer 4110 and 4136, combining wavelengths λ1 ~ λ2 and wavelengths λ1 ~ λ2 the demultiplexer 4116 and 4140 demultiplexes by separating the wavelengths λ1 ~ λ2, ¶¶ [00756]- [00757]).
Regarding claim 19, is interpreted and rejected the same as claim 3. 

Regarding claim 4, the combination of Meng discloses the photonic processor of claim 3, wherein the multiplexer is configured to multiplex in an optical domain and the demultiplexer is configured to demultiplex in the optical domain (Meng: Figs. 41, multiplexer 4110 and 4136, combining wavelengths λ1 ~ λ2 in optical domain and wavelengths λ1 ~ λ2 the demultiplexer 4116 and 4140 demultiplexes by separating the wavelengths λ1 ~ λ2 in optical domain ¶¶ [00756]- [00757]).
Regarding claim 21, the combination of Meng discloses the processor of claim 1, wherein performing matrix-matrix multiplication comprises performing matrix-vector multiplication (Meng: Figs. 41, 18, 34, matrix-matrix multiplication computation may be implemented vector-matrix multiplication see ¶¶ [00626]- [00629], [00712]).
Regarding claim 27, is rejected in the same as claim 21.

Regarding claim 22, the combination of Meng discloses the processor of claim 1, wherein the multiplexer, the detector and the modulator are disposed on a common semiconductor substrate (Meng: Figs. 41, 23, 35-38, some of implementation of passive or active optical components are disposed on a common semiconductor substrate see ¶¶ [0006], [0063], [00102], [00159]- [00206], Abstract).
Regarding claim 23, the combination of Meng discloses the method of claim 17, wherein the first matrix is a vector (Meng: Figs. 41, 18, 34, input vectors matrix-matrix multiplication computation may be implemented vector-matrix multiplication see ¶¶ [0064], [0069], [00587]- [00753]).

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Liu in view of Shainline and further in view of Masato Nishihara et al., (EP 2860887 B1) hereinafter “Nishihara”. 
Regarding claim 5, the combination of Meng discloses the photonic processor of claim 1, further comprising but does not expressly disclose a demultiplexer configured to demultiplex the second current.
However, Nishihara disclose a demultiplexer configured to demultiplex the second current (Nishihara: Fig.1, 7, receiver 20, first O-E detector 21 generates first current, demultiplex 23 generates second current “output of information signals”, Col. 6, ¶¶ [0026], Col. 9, ¶¶ [0040]- [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Meng so that it can include a demultiplexer configured to demultiplex the second current as taught by Nishihara in order to separate multi-carrier signal obtained after the radio signal has been separated and outputs the resulting information signals.  See Nishihara paragraph [0026] & See MPEP 2143.I (A-D).
Regarding claim 20, is interpreted and rejected the same as claim 5. 

Regarding claim 6, the combination of Meng discloses the photonic processor of claim 5, wherein the multiplexer is configured to multiplex in an optical domain and the demultiplexer is configured to demultiplex in an RF domain (Nishihara: Fig.1, 7, receiver 20, first O-E detector 21 generates first current, DMT demultiplex 23 demultiplexes the RF output signal  “output of information signals”, Col. 6, ¶¶ [0026], Col. 9, ¶¶ [0040]-[0041]).

Claim 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Liu in view of Shainline and further in view of Jacob C. Mower et al., (US 2015/0354938 A1) hereinafter “Mower”. 
Regarding claim 7, the combination of Meng discloses the photonic processor of claim 1, but does not expressly disclose wherein the photonic processor is a dual rail photonic processor.
However, Mower disclose wherein the photonic processor is a dual rail photonic processor (Mower: Figs. 4A, 4B, the photonic processors 401 and 402, are example of dual-rail encoding that can be implemented in a network of waveguides with additional buffer in order to remove relative output phase difference, ¶¶ [0052]- [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with a dual rail photonic processor as taught by Mower the teaching of Mower in the system of Liu enhance the overall system by improving optical losses and splitting ratios.   The directional couplers and interconnecting waveguides implemented in the network removes relative output phase difference.  See Mower paragraph [0052]- [0053] & See MPEP 2143.I (A-D).
Regarding claim 26, is interpreted and rejected the same as claim 7. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Liu in view of Shainline and further in view of Jianjun Yu et al., (US 2018/0019818 A1) hereinafter “Yu”. 
Regarding claim 8, the combination of Meng discloses the photonic processor of claim 1, but does not expressly disclose wherein the photonic processor is single-ended.
However, Yu disclose wherein the photonic processor is single-ended (Yu: Fig. 3C, the photonic processor scheme transmitting and receiving over an optical transmission medium and/or MIMO over antenna configuration using upconverting by single-ended photodiode to a desire radio frequency RF, see Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with photonic processor is single-ended as taught by Yu which is well-known method of transmission over medium and multi-input, multi-output over the air antenna configuration and single-ended photodiode may be utilized to a desired RF carrier frequency. 
Response to Arguments














Applicant’s arguments with respect to claims 1-8, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636